DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 01/07/2021.
Examiner’s Remarks
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Bradley D. Lytle on 03/26/2021.

The claims have been amended as follows:
Claim 1 (Previously Presented):  A User Equipment (UE) in a communication system, comprising one or more processors configured to:
determine downlink receiving weight vector for a plurality of antennas of the UE based on reception of a common sequence from a Base Station (BS) in the communication system, the downlink receiving weight vector being determined in accordance to a criterion of maximizing received signal power or a criterion of maximizing Signal-to-Interference Ratio; and

wherein the plurality of antennas are further configured to receive one or more control instructions from the BS, the one or more control instructions including at least one of the following control parameters: the first period of time of transmitting the common sequence, the number of times for transmitting the common sequence, the second period of time of transmitting the SRS, and the number of times for transmitting the SRS.

2. (Original): The UE according to claim 1, wherein the downlink receiving weight vector indicate value pattern of a plurality of phase shifters connected with the plurality of antennas.

3. (Original): The UE according to claim 2, wherein the step of determining the downlink receiving weight vector based on the reception of the common sequence from the BS in the communication system comprises:
setting values of the plurality of phase shifters connected with the plurality of antennas according to different value patterns, so as to receive the common sequence, and
determining the downlink receiving weight vector based on the pattern of the values of the plurality of phase shifters, with which values a receiving quality of the common sequence satisfying a predetermined condition can be obtained.


wherein the one or more processors are further configured to, with respect to the common sequence transmitted in respective transmissions, set the values of the plurality of phase shifters according to different value patterns so as to respectively receive the common sequence transmitted in the respective transmissions.

5. (Original): The UE according to claim 3, wherein the one or more processors are further configured to set the values of the plurality of phase shifters based on the determined downlink receiving weight vector, so as to transmit the SRS to the BS for at least one time within the second period of time.

6. (Original): The UE according to claim 3, the UE further comprising:
the plurality of antennas configured to receive the common sequence and transmit the predetermined pilot signal;
one or more Radio Frequency (RF) links configured to be connected to the plurality of antennas via the plurality of phase shifters; and
a storage configured to store a beamforming codebook,
wherein the value pattern of a set of phase shifters connected with one RF link corresponds to one codeword in the beamforming codebook,
wherein the number of times for repetitively transmitting the common sequence is related to the size of the beamforming codebook.

7. (Original): The UE according to claim 4, the UE further comprising:
the plurality of antennas configured to receive the common sequence and transmit the predetermined pilot signal;
one or more Radio Frequency (RF) links configured to be connected to the plurality of antennas via the plurality of phase shifters; and
a storage configured to store a beamforming codebook,
wherein the value pattern of a set of phase shifters connected with one RF link corresponds to one codeword in the beamforming codebook,
wherein the number of times for repetitively transmitting the common sequence is related to the size of the beamforming codebook.

8. (Original): The UE according to claim 5, the UE further comprising:
the plurality of antennas configured to receive the common sequence and transmit the predetermined pilot signal;
one or more Radio Frequency (RF) links configured to be connected to the plurality of antennas via the plurality of phase shifters; and
a storage configured to store a beamforming codebook,
wherein the value pattern of a set of phase shifters connected with one RF link corresponds to one codeword in the beamforming codebook,
wherein the number of times for repetitively transmitting the common sequence is related to the size of the beamforming codebook.

9. (Original): The UE according to according to claim 6, wherein the value patterns of respective sets of phase shifters connected with respective RF links are set in the same manner so as to transmit the SRS to the BS.

10. (Canceled)

11. (Original): The UE according to claim 1, wherein the one or more processors are further configured to correct the determined downlink receiving weight vector, and determine the uplink transmitting weight vector for transmitting the SRS based on the corrected downlink receiving weight vector.

12-20. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed because after a careful review of pending independent an updated search was conducted and no art is found that solely, or in combination discloses the combination of features recites in independent claim 1 that “determine downlink receiving weight vector for a plurality of antennas of the UE based on reception of a common sequence from a Base Station (BS) in the communication system, the downlink receiving weight vector being determined in accordance to a criterion of maximizing received signal power or a criterion of maximizing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        03/26/2020

/SITHU KO/Primary Examiner, Art Unit 2414